Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group I and the species of a HLA-E epitope of MOG, without traverse, in the paper filed 22/22, is acknowledged. 
 
2.   Claims 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 1 and 4-6 are under examination.

3.   Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows: 
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(f) or the "Legal Framework."

Required response - Applicant must provide such statement.

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specific deficiency – The "Sequence Listing" has not been entered into the application because the amendment does not direct entry of either the "Sequence Listing" or the required Incorporation by Reference paragraph into the application.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specific deficiency – The "Sequence Listing" has not been entered into the application because the required statement of no new matter is missing. See 37 CFR 1.825(a).

Required response – Applicant must provide:
A proper statement of no new matter.

Specific deficiency – Sequences in the specification and figures are not identified by SEQ ID NO:.

Required response – All sequences in the specification and figures must be identified by SEQ ID NO:.

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims p	particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
A) While the epitopes of the claims might be capable of activating HLA-E restricted regulatory CD8+ T cells under certain conditions, it is non-sensical to simply claim “…wherein the peptide activates regulatory T cells…” (Claim 1) or “…wherein the peptide activates HLA-E restricted regulatory CD8+ T cells…” (Claim 6), absent any context.  The claims encompass the use of an peptide sitting in a test tube on the bench.  Accordingly, the claim is considered to be vague and indefinite, the metes and bounds of which cannot be determined.

6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.   Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent Application Publication 2015/0010631.

The ‘631 application teaches the MOG HLA-E epitope peptide of SEQ ID NO:1 (SEQ ID NO:701 in the reference).

The reference clearly anticipates the claimed inventions. 

8.   35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 
requirements of this title.

9.   Claims 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims are directed to a statutory category, e.g., a composition of matter (Step 1: YES), and recite nature-based products (HLA-E epitopes).  Thus, the markedly different analysis is used to determine if that nature-based product is a “product of nature” exception.  Regarding evidence thereto, the claims simply encompass peptide fragments of the human MOG protein.

The claims recite a natural phenomenon, i.e., MOG peptides, without significantly more, indeed, nothing more.

This judicial exception is not integrated into a practical application.  Courts have held that naturally occurring products, and some man-made products, that are essentially no different from a naturally occurring product are “products of nature”  see Myriad, 133 S. Ct. at 2111, that fall under the laws of nature or natural phenomena exception.  To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation. Step 2A Prong 1 (which addresses whether the claim recites a judicial exception; here it is the natural product) and 2A Prong 2 (which addresses whether the claim integrates it into a practical application) analysis are applied.  A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception (Step 2A Prong 1, YES).  The claims encompass a product having no markedly different characteristics from the product's naturally occurring counterpart in its natural state, and the claims are directed to an exception (Step 2A, Prong 2: YES).  The claims as a whole do not integrate additional elements that are sufficient to amount to significantly more than the judicial exception.

The claims simply do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  A claim directed to an exception should be analyzed to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the exception.  The claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). Thus, the claims are not eligible under 35 U.S.C. 101.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/04/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644